IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMAL HATCHER,                            : No. 157 EM 2014
                                          :
                    Petitioner            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COURT OF COMMON PLEAS                     :
PHILADELPHIA COUNTY,                      :
                                          :
                    Respondent            :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2014, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED as improper

attempts at hybrid representation. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010).

The Prothonotary is DIRECTED to forward the filings to counsel of record.